               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

RUSSELL MITCHELL,

          Petitioner,

v.                                      Civ. Action No. 1:19-CV-10
                                                  (Kleeh)

FREDERICK ENTZEL,

          Respondent.


 ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 24], GRANTING
   MOTION TO DISMISS [ECF NO. 15], AND DISMISSING PETITION

     On January 22, 2019, the pro se Petitioner, Russell Mitchell

(“Petitioner”), filed a Petition for Habeas Corpus Pursuant to 28

U.S.C. § 2241. Petitioner argued that the Bureau of Prisons (“BOP”)

staff failed to properly apply its own policies when disciplining

him for contraband found in his cell.

     Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi (the “Magistrate Judge”) for initial review. The Government

filed a Motion to Dismiss for Failure to State a Claim. On January

9, 2020, the Magistrate Judge entered a Report and Recommendation

(“R&R”), recommending that the Court grant the Government’s Motion

and dismiss with prejudice the Petition for failure to exhaust

administrative remedies.

     The R&R also informed the parties that they had fourteen (14)

days from the date of service of the R&R to file “specific written
MITCHELL V. ENTZEL                                                     1:19-CV-10

 ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 24], GRANTING
     MOTION TO DISMISS [ECF NO. 15], AND DISMISSING PETITION

objections,    identifying     the     portions          of     the    Report      and

Recommendation to which objection is made, and the basis of such

objection.” It further warned them that the “[f]ailure to file

written objections . . . shall constitute a waiver of de novo

review by the District Court and a waiver of appellate review by

the Circuit Court of Appeals.” Petitioner accepted service of the

R&R on January 13, 2020. To date, no objections have been filed.

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without   explanation,        any      of         the     magistrate        judge’s

recommendations” to which there are no objections. Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     Because   no   party    has    objected,       the       Court   is   under   no

obligation to conduct a de novo review. Accordingly, the Court

reviewed the R&R for clear error. Upon careful review, and finding

no clear error, the Court ADOPTS the R&R [ECF No. 24]. The

Government’s   Motion   to   Dismiss       [ECF    No.    15]    is   GRANTED.     The

Petition is    DISMISSED WITH PREJUDICE. This action is STRICKEN

                                       2
MITCHELL V. ENTZEL                                     1:19-CV-10

 ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 24], GRANTING
     MOTION TO DISMISS [ECF NO. 15], AND DISMISSING PETITION

from the Court’s active docket.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and to the pro se Petitioner, via certified mail,

return receipt requested, at the last known address as shown on

the docket.

     DATED: January 31, 2020


                               ____________________________
                               THOMAS S. KLEEH
                               UNITED STATES DISTRICT JUDGE




                                  3
